DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Claims 1-2, 5, 8, 10, 12-13, 15, 17, 28, 37-39, 41, 48 and 66 are pending.


Election/Restrictions
Applicant’s election without traverse of Group 1, encompassing claims 1, 2, 5, 10, 12-13, 15, 17 (partial), 37 and 66 in the reply filed on September 28, 2022 is acknowledged.  In the Restriction requirement mailed July 29, 2022, claims 8 and 28 were mistakenly omitted from Group 1.  Claims 1, 2, 5, 8, 10, 12-13, 15, 17 (partial), 28, 37 and 66 are encompassed by Group 1.  Applicant’s election of the PPARG signaling modulator species T0070907 in the reply filed on September 28, 2022 is also acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the species restriction requirement, the species election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38-39, 41 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.   Additionally, claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  
Accordingly, claims 1, 2, 5, 8, 10, 12-13, 17, 28, 37 and 66 and the PPARG signaling modulator species T0070907 are under examination.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 15.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 10, 12-13, 28, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2, 5, 8, 10, 13, 28 and 66 each recite a broad range limitation and one or more narrow range limitations in a way that lends confusion to the scope of the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In addition, “[i]f examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) . . . should be made.”  MPEP 2173.05(d).
In the present instance, claim 2 recites “wherein the PPARG signaling modulator is an antagonist or an inverse-agonist of PPARG signaling” which is a broad range limitation, and “optionally wherein the PPARG signaling modulator is an inverse-agonist . . ., optionally wherein the inverse-agonist is selected from the group consisting of . . .” which are narrow range limitations that appear to be preferences or examples within the broad recitation of PPARG signaling modulators generally and then, preferences or examples within the broad recitation of inverse agonists generally. 
Claim 5 recites “wherein the PPARG activated cancer is associated with a mutation in PPARG and/or RXRA” which is a broad range limitation, and “optionally wherein the mutation in PPARG is T447M, PPARG focal gene amplification, or a PPARG missense mutation; and/or the mutation is RXRA is S427F/Y” which are narrow range limitations that appear to be preferences or examples within the broadly claimed PPARG and/or RXRA mutations generally.
Claim 8 recites “wherein the PPARG activated cancer is associated with an up-regulated PPAR signaling pathway” which is a broad range limitation, and “optionally wherein the upregulated PPAR signaling pathway is associated with increased expression of one or more genes . . .” which is a narrow range limitation that appears to be a preference or example within the broad recitation of upregulated PPAR signaling pathways generally.
Claim 10 recites “bladder cancer,” which is a broad range limitation, and “optionally wherein the bladder cancer is luminal or non-luminal bladder cancer, . . . or non-muscle-invasive bladder cancer,” which is a narrow range limitation that appears to be a preference or example within the broad recitation of bladder cancer generally.
Claim 13 recites “wherein the subject is a human or non-human” which is a broad range limitation, and “optionally wherein the non-human mammal is selected from the group consisting of . . .” which is a narrow range limitation that appears to be a preference or example within the broad recitation of non-human mammals.
Claim 28 refers to “one or more chemotherapeutic agents,” which is a broad range limitation, and “optionally wherein the one or more chemotherapeutic agents are selected from” a list, which is a narrow range limitation that appears to be a preference or example within the broad recitation of chemotherapeutic agents generally.
Claim 66 recites “A Bacillus Calmette-Guerin (BCG) therapy” which is a broad range limitation, and in parentheses recites “a Bacillus of Calmette and Guerin (BCG) strain of Mycobacterium bovis live, attenuated culture preparation” which is a narrow range limitation that appears to be a preference or example within the broad recitation of BCG therapy generally.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such “optional” narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  Although “optionally” can be used in claims to indicate acceptable alternatives, in the present case “optionally” is not used to specify alternatives.  See MPEP 2173.05(h).  Instead, it is used to specify narrower ranges that appear to be examples or preferences.  The claims are indefinite because they each contain a combination of a broad range and narrow range that appears to be an example or preference and not a true alternative embodiment. 
Claim 12 is indefinite for depending from claim 2 and not clarifying the indefiniteness. 

In addition, claim 66 recites the limitation "the therapeutic agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 66 depends from claim 17, which recites in the elected method “administering a therapeutically effective amount of a PPARG signaling modulator”.  The therapeutic agents recited in claim 66, for example, Cisplatin and anti-PD-1 antibodies, are not known to function as PPARG signaling modulators.  Therefore, it is not clear if the recitation of “the therapeutic agent” of claim 66 is referring to the PPARG signaling modulators or some other therapeutic agent.

Claim 66 also contains the trademark/trade names Platinol and Platinol-AQ.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a therapeutic agent and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 66 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is based on the interpretation that “the therapeutic agent” refers to a PPARG signaling modulator.

Claim 66 recites “wherein the therapeutic agent is selected from the group consisting of Atezolizumab, Avelumab . . .”  Claim 66 depends from claim 17, which recites “administering a therapeutically effective amount of a PPARG signaling modulator”.  The specification indicates that the recited therapeutic agents are chemotherapeutic agents, but does not specify whether they are PPARG signaling modulators (pages 63-67).  The specification only lists T0070907 and SR10221 as specific examples of PPARG signaling modulators, which are not included in the Markush group (page 63).  Thus, it is not clear that any of the recited agents function as PPARG signaling modulators.  Indeed, it is well-known that at least Cisplatin functions to cross-link with purine bases on DNA and inhibit transcription and/or replication (See e.g., Dasari et al., European Journal of Pharmacology (2014), 740: 364-378).  Therefore, claim 66 does not include all the limitations of claim 17, from which it depends.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Improper Markush Grouping
Claim 17 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 17 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
Claim 17 recites four different methods starting at lines 1, 16, and 30 of page 5 and line 3 of page 6.  Method 1 and Method 2 both employ assays of some sort to detect amino acid variations at two positions on the proteins PPARG and RXRA.  Method 1 includes a step of administering a PPARG signaling modulator to subjects who have certain variations; Method 2 includes no such administering step but instead ends with a mental step of determining that the subject is amenable to being treated with a PPAR signaling modulator.  Neither Method 1 nor Method 2 specifies any reagents that the two might share in their assay methods; indeed, neither Method 1 nor Method 2 specifies the material on which the assays are to be performed.  Furthermore, Method 1 and Method 2 are mutually exclusive of each other since Method 1 requires “a subject diagnosed with PPARG-activated cancer,” while Method 2 is for diagnosing that same cancer in a subject whose status is unknown.  Method 1 also detects T447M variations in PPARG and S427F/Y variations in RXRA, while Method 2 detects S447M variations in PPARG and T427F/Y variations in RXRA. 
Method 3 uses entirely different materials: a genetically modified cell line and an unknown agent.  Method 4 likewise uses materials that share no structural similarity with the materials for any of the other methods; it requires a PPARG activated cancer cell and a CRISPR/Cas system that targets an unknown site.  (See 7/29/22 restriction requirement at page 6.)
Method 1 is useful for treating a subject known to have PPARG-activated cancer based on one assay; Method 2 is useful for diagnosing a subject whose status is unknown with PPARG-activated cancer based on a second assay; Method 3 is useful for identifying PPAR signaling modulators in a cell-based system; and Method 4 is useful for altering expression of undefined genes within cells from PPARG-activated cancer.  These methods do not clearly share a common use.
Because claim 17 recites four different methods in the alternative that do not share a structural similarity in the reagents they employ and do not share a common use (much less one that flows from the shared structural feature), it recites an improper Markush grouping. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer (WO 2005077126 A2, published August 25, 2005, cited #1 in IDS filed 9/27/2019).  Claim 2 is anticipated by Schaefer as evidenced by Kawahara (Kawahara et al., Biol. Pharm. Bull. (2013), 36(9): 1428–1434).

Regarding claims 1, 10 and 13, Schaefer teaches hepatocarcinoma tumor cells taken from human patients have increased levels of PPARG compared to non-tumor hepatocytes, indicating that the hepatocarcinoma is a PPARG-activated cancer (Fig 1; page 16, ¶3).  Schaefer teaches a method of treating a patient with hepatocarcinoma comprising administering to the patient a therapeutically effective amount of a composition containing a PPARG inhibitor (i.e. a PPARG signaling modulator) (claims 1 and 6). 

Regarding claim 2, Schaefer teaches the PPARG inhibitor can be T0070907 (claim 12; page 9, ¶5; page 6, lines 21-22).  Schaefer does not teach that T0070907 is an inverse-agonist.  However, Kawahara teaches “T0070907 exerts potent inverse agonist activity by irreversibly forming a covalent bond with PPARG” (page 1430, ¶3).  Thus, T0070907 taught in Schaefer is inherently a PPARG inverse-agonist.

Regarding claim 12, Schaefer teaches T0070907 reduces proliferation of PPARG-expressing hepatocarcinoma cells (page 17, lines 4-6; page 6, lines 3-12; Figure 5D). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 10, 12-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (WO 2005077126 A2, published August 25, 2005, cited #1 in IDS filed 9/27/2019).  Claim 2 is unpatentable over Schaefer as evidenced by Kawahara (Kawahara et al., Biol. Pharm. Bull. (2013), 36(9): 1428–1434).

The teachings of Schaefer and Kawahara are recited above for claims 1-2, 10 and 12-13.  Regarding claim 28, Schaefer also teaches PPARG signaling modulators can be co-delivered with other therapies including taxane (i.e., an anti-microtubule agent) (page 11, ¶2-4).  
Schaefer does not teach in a single embodiment co-delivery of both a PPARG-signaling modulator and a chemotherapeutic agent to a subject with a PPARG-activated cancer.  

Claims 1-2, 10, and 12-13 are included in this rejection because Schaefer anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.

Regarding claim 28, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have co-delivered a chemotherapeutic agent like taxane with the PPARG inverse-agonist T0070907 to a subject with PPARG-activated cancer.  It would have amounted to the simple combination of known agents to treat cancer by known means to yield predictable results. One would have been motivated to do so because Schaefer suggests that PPARG inverse agonists can be co-delivered with other chemotherapeutic agents.


Claim(s) 1-2, 5, 8, 10, 12-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (Guo Shu Master’s Thesis, Investigation of Transcription Factors Regulating Urothelial Differentiation and Signaling Pathways involved in Urothelial Cancer Cells, August 2015), in view of Schaefer (WO 2005077126 A2, published August 25, 2005, cited #1 in IDS filed 9/27/2019) and Kawahara (Kawahara et al., Biol. Pharm. Bull. (2013), 36(9): 1428–1434).

Regarding claims 1-2 and 8, 10, 12-13, Shu teaches pathways that lead to the development of bladder cancer (page 97, ¶1).  Shu teaches one type of bladder cancer is luminal muscle invasive bladder cancer (luminal MIBC) (page 97, ¶1).  Shu teaches that PPARG and FoxA1 are up-regulated in luminal MIBC (page 97, ¶2).  Shu teaches that knock-down of PPARG in the bladder cancer cell line 5637 significantly reduced the migration of cells, a requirement for metastasis (page 105, ¶1).  Shu teaches 5637 cells express several different isoforms of the PPARG protein (Fig 4.3.3).  Shu teaches T0070907 is an inhibitor of the PPARG signaling pathway (Table 4.2.1.).  Shu teaches that treating 5637 cells with both T0070907 and a GSK3beta inhibitor reduces the proliferation of the cells to a greater extent compared to GSK3beta inhibitor alone (Fig 4.3.23). 

Regarding claim 5, Shu teaches that many high-grade bladder cancers contained increased copy numbers of the PPARG gene (i.e., PPARG focal gene amplification) (page 106, ¶3).  

Although Shu teaches treating bladder cancer cells with activated PPARG with a PPARG-signaling modulator, Shu does not teaches treating a subject having a PPARG-activated cancer.  Shu also does teach that T0070907 is an inverse-agonist.

The teachings of Schaefer and Kawahara are recited above.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have treated a patient having luminal bladder cancer, which was known to have PPARG gene amplification, with T0070907.  It would have amounted to using a known PPARG-inverse agonist that had been shown to decrease cancer cell proliferation and to treat cancers that are known to have activated PPARG signaling.  Schaefer teaches treating a different PPARG-activated cancer by administering a therapeutic amount of T0070907.  Thus, the skilled artisan could expect to be able to administer T0070907 to a patient with luminal bladder cancer with PPARG gene amplification with a reasonable expectation of success.  


Claim(s) 17, 37, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (Guo Shu Master’s Thesis, Investigation of Transcription Factors Regulating Urothelial Differentiation and Signaling Pathways involved in Urothelial Cancer Cells, August 2015), Schaefer (WO 2005077126 A2, published August 25, 2005, cited #1 in IDS filed 9/27/2019) and Kawahara (Kawahara et al., Biol. Pharm. Bull. (2013), 36(9): 1428–1434) as applied to claims 1-2, 5, 8, 10, 12-13 and 28 above, in further view of Network (The Cancer Genome Atlas Research Network, Nature (2014), 507: 315-332 and Supplemental material).

The teachings of Shu, Schaefer and Kawahara are recited above and applied as for claims 1-2, 5, 8, 10, 12-13 and 28.  Shu, Schaefer and Kawahara do not teach using assays for detecting mutations in PPARG and/or RXRA or treating a patient having a PPARG T447M or RXRA S427F/Y variation.  

Network teaches detecting molecular variations in 131 samples from urothelial carcinomas (i.e., bladder cancer) (Abstract).  Network teaches assaying the UC samples using Affymetrix SNP 6.0 microarrays to detect somatic CNAs and HiSeq for exome sequencing (page 320, Methods).  Network teaches PPARG has increased copy number in 17% of the UC samples (Figure 1C).  Network teaches 9% of the samples had missense mutations in RXRA (Figure 1B).  Network teaches S427 is a mutation hotspot and that 7 of the 12 missense mutations were either S427F or S427Y (page 316, ¶3).  Network teaches the 7 samples with RXRA S427F/Y mutations had increased expression of genes in the PPARG signaling pathway, including ACSL5 (page 316, ¶3; Supp Fig 2.6).  

It would have been obvious to one skilled in the art before the effective filing date for the claimed invention to have assayed for the known RXRA S427F/Y mutations in bladder cancer and then to have treated with the known PPARG-signaling modulator T0070907.  It would have amounted to a simple combination of known elements by known means to yield predictable results.  Network teaches that UC bladder tumors with RXRA hotspot S427F/Y mutation have upregulated genes in the PPARG pathway including ACSL5.  Shu also teaches bladder cancer cell lines also have increased gene expression of PPARG-pathway genes.  Because Shu and/or Schaefer teach T0070907 is useful for treating PPARG-activated cancers, the skilled artisan would be motivated to use T0070907 specifically for treating UC tumors with S427F/Y mutations that were also shown to have increased PPARG signaling.   The skilled artisan would have a reasonable expectation that treating S427F/Y-positive UC tumors could be treated with T0070907 because both Shu and Schaefer demonstrate that T0070907 reduces proliferation of cells with activated PPARG signaling.

Regarding claim 66, Schaefer teaches that T0070907 can be co-delivered with known chemotherapeutic agents like Cisplatin (page 11, ¶4).  Thus, it would have been obvious to skilled the art before the effective filing date of the claimed invention to have co-delivered T0070907 with Cisplatin to treat cancers with an RXRA S427F/Y mutation.  


Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600